Title: Certification to a Committee of Congress, [16–17 November] 1780
From: Madison, James
To: 


[16–17 November 1780]
[At] the request of the Honble. T. Matlack Esqr. I received the enclosed papers from him Octr. 27. and have since had them in my care. The two certificates of faithful “each”[?] entry, on the margin of two[?] of the sheets by Mr. Walker were signed in my presence at the time I received them. Mr. Walker was not desired to certify the like with regard to the other passages. He observed that he was constantly present during the enquiry and had no doubt that the whole of the within minutes were a true recital of facts.
J Madison Junr.
